OPINION — AG — THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT IN QUESTION, IF IT DETERMINES THAT THE MEETING WILL BE ONE OF THE PURPOSES MENTIONED IN THE STATUTORY PROVISIONS QUOTED ABOVE, AND WILL NOT INTERFERE WITH THE REGULAR ACTIVITIES OF THE SCHOOL, MAY(BUT IS NOT REQUIRED), IN ITS OFFICIAL DISCRETION, PERMIT THE " YOUTH FOR CHIRST " MEETINGS DURING THE NOON HOUR OF A SCHOOL DAY IN THE PUBLIC SCHOOLS. (OPEN SCHOOL FOR RELIGIOUS MEETINGS) CITE: 70 O.S.H. 4035, OPINION NO. NOVEMBER 13, 1953, ARTICLE II, SECTION 5, OPINION NO. APRIL 10, 1959 (J. H. JOHNSON)